FILED
                            NOT FOR PUBLICATION                               JUN 18 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-50373

               Plaintiff - Appellee,              D.C. No. 3:09-cr-01376-GT

  v.
                                                  MEMORANDUM *
FERNANDO MARQUEZ-BARRAZA,

               Defendant - Appellant.



                   Appeal from the United States District Court
                      for the Southern District of California
                  Gordon Thompson, Jr., District Judge, Presiding

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Fernando Marquez-Barraza appeals from the 63-month sentence imposed

following his guilty-plea conviction for being an illegal alien in the United States




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
after deportation, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

      Marquez-Barraza contends that his sentence is substantively unreasonable

because it is longer than the one jointly recommended in the parties’ plea

agreement and is greater than necessary. In light of the totality of the

circumstances of this case and the 18 U.S.C. § 3553(a) sentencing factors, the

sentence is substantively reasonable. See United States v. Carty, 520 F.3d 984,

993-94 (9th Cir. 2008) (en banc); see also Gall v. United States, 552 U.S. 38, 51

(2007).

      AFFIRMED.




                                           2                                 09-50373